IN UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA

)
)
VS ) Case No. 3:06CR154
)
)

TOMMY MCCAULEY

 

ORDER TERMINATING SUPERVISED RELEASE

 

The above named began probation supervision on October 24, 2016, for a period of five years.
Based on the recommendation of the U.S. Probation Officer and for good cause shown it is hereby
ordered that the defendant is discharged from supervised release and that the proceedings in the

case be terminated.

Dated this AW, day of Geb awekas 2020

[Mepis lon

Walter H. Rice
United States District Judge
